Title: To John Adams from Bidé de Chavagnes, 2 March 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       Mon cher monsieur
       
        ca. 2 March 1780
        
       
      
      Jay receu la lettre que vous m’avez fait lhonneur de mecrire a l’honneteté que je vous connois jen ay deviné une partie, un americain de boston qui est icy dont je cultive la societé m’a expliqué le reste. Jay eté infiniment sensible ainsi que madame de chavagnes a votre souvenir, et aux nouvelles preuves de votre amitié que je cheris beaucoup. Je ne lay pas eté moins D’apprendre par vous, que, aprés avoir eprouvé la fatigue inseperable des chemins montueux d’espagne, des intemperies, et des rhumes, vous voila ainsi que votre chere famille qui me lest devenue aussi, reuni a la nation francoise qui ne peut que sapplaudir de vous posseder, vous connoissant deja. Si un chacun dans cette grande ville avoit mes sentiments pour vous, il ne vous resteroit rien a desirer de tout cequi pourroit contribuer a votre bonheur le plus parfait. Vous avez du recevoir a paris une lettre de moy par laquelle je vous reiterois lassurance de ces sentiments pour vous que je conserveray toutte ma vie. Je vous mandois que javois veillé a vous faire parvenir vos malles comme jen avois les clefs je les ay fait plomber. Si mrs. les fermiers generaux vouloint donner un ordre de plomber cequi n’est point ouvert cela seroit convenable. Si vous avez trouvé les chemins raboteux, je les ay trouvé bien durs aussi de la corogne a brest, enfin la pauvre vieille sensible qui a fait le bonheur de mes jours par celuy de vous y avoir en allant et revenant ma rendu a brest ou je lay quittée, elle a grand besoin, ainsi que moy de reparations; je crois que les miennes pourroint bien estre bornées a un mois de repos tout au plus, ma santé, et mes affaires cependant m’en demanderoint bien deux car je nay pas trouvé une compagne du perou au ferol surtout. Après quoy je travailleray de tout mon coeur a la cause commune desirant fort pouvoir contribuer au bien estre particulier de votre nation dont les honnetetés et bons traitement mont inspirés la plus vive reconnoissance et lattachement le plus solide. Et si je netois pas employé avec une meilleure fregatte sur vos côtes avant votre retour dans votre chere patrie jay dumoins le plus grand desir et l’esperence que ce soit moy qui vois y remette encor un jour, cen seroit un des beaux de ma vie. Cest a boston et a brintry que jetois grand et satisfait et je noublieray jamais ces lieux la. Je viens dy ecrire; jy fais offrir mes hommages a mde adams quand vous y ecrivez je vous prie de le faire pour moy. Et si je puis a la fin de cette anneé obtenir la permission d’aller a paris je seray bien flatté D’avoir lhonneur de vous y voir, de vous demander la continuation de votre souvenir, amitié et bontés, dy connoitre le docteur franklin pour qui jay la plus grande veneration ainsi que pour tous les votres. Presenter mes respects enfin a monsieur de sartines qui ne pouvoit pas me servir mieux qu’en me donnant la mission que jay eu. Je ne scay comme il aura trouvé les petits canards de boston et le tableau que je luy ay envoyé. Jeus bien desiré pouvoir le satisfaire dans tous les genres, mais ma pauvre sensible etoit bien peu faite pour faire la guerre je desirerois bien quil me met a même de faire mieux, la volonté ne me manque pas. Adieu mon cher monsieur, recevoir de temps en temps des nouvelles de votre santé de celle de vos chers enfents mr dena et taxter, sera une vive satisfaction pour moy. Je vous souhaite a tous une bonne santé. Accordez moy la continuation de votre souvenir et amitié et ne doutez point des sentiments du plus sincere et respectueux attachement avec les quels jay l honneur d’estre pour la vie Mon cher monsieur Votre tres humble et tres obeissant serviteur
      
       Bidé de chavagnes
       capne des vaux du roy de france
      
      
       Ma moitié sensible a votre souvenir et a vos santés vous offre mille voeux et compliments.
      
     